Appeal by plaintiff Viacom International, Inc., from portions of order, Supreme Court, New York County, entered November 25, 1977, granting the motion of defendant Thomas National, Inc., for summary judgment, dismissing, with leave to replead, the second, third and fourth causes of action, unanimously dismissed, without costs or disbursements. Plaintiff served an amended complaint pursuant to the leave afforded by the order appealed from. As a consequence, it is barred from seeking review of that order (Beary v Schwimmer, 44 AD2d 833; cf. Guibor v Manhattan Eye, Ear & Throat Hosp., 56 AD2d 359, 361; and see 10 *545Carmody-Wait 2d, NY Civ Prac, § 70:82). Said order entered November 25, 1977, to the extent cross-appealed from by defendant Thomas National, Inc., unanimously affirmed, without costs or disbursements. Concur—Kupferman, J. P., Lupiano, Fein and Sullivan, JJ.